I cannot find in constitution or statute any ambiguity to be settled by the practical construction referred to in this case. *Page 137 
By art. 16 of the state constitution there was "created and established" our trunk highway system, consisting of the enumerated 70 trunk highways. None of them was specifically laid out upon or over an existing route, but nevertheless each was "created and established" as a road. By § 2 "the trunk highway sinking fund" was likewise established, and the use of it authorized for the purpose, among others, of reimbursing "any county for the money expended by it subsequent to February 1st, 1919, in permanently improving" any trunk highway.
It is a matter of common knowledge, of which we cannot escape judicial notice, that in the final location of the trunk highways existing roads were utilized to a large extent. Many were straightened by the elimination of angles and curvatures. Some were relocated, although in many cases the new location closely paralleled the old. We are now dealing with a relocation of such magnitude that it is denied to be a permanent improvement of a trunk highway. In that denial I cannot agree.
Section 1 proclaims that the state highways "shall be located, constructed, reconstructed, improved and forever maintained * * * by the state." Those are the "purposes" to which, "solely," § 2 dedicates the highway funds. Location of a trunk highway is as much one of them, to be paid for by the state, as construction and maintenance. The subject of § 1 is the highways themselves rather than the funds or the use of the funds to be spent on them. The latter subject is dealt with exclusively by § 2, which directs how the trunk highway funds shall be used — among other things to reimburse counties for money spent by them in permanently improving any trunk highway. As in Commrs. of Putnam County v. Young, 36 Ohio St. 288, 292, it seems manifest from the language of the whole Babcock amendment, particularly as many of the trunk highways were then mere "paper roads" or routes, that the word "improvement" related not only to the betterment of an existing road but included also "the establishment and construction of a new road."
That construction was adopted by the legislature, for by L. 1921, p. 406, c. 323, § 1, subd. (1), "the words 'Trunk Highways' shall be *Page 138 
construed to include all roads established, or to be established under the provisions of Article 16." (G. S. 1923 [1 Mason, 1927] § 2542.) The same idea is expressed in L. 1931, p. 190, c. 168, Mason, 1931 Supp. Const. art. 16, § 1, the permanent improvement, which is the subject of that act, including plainly every step in the conversion of the mere routes designated by § 1 of art. 16 into completed highways. By § 2 "engineering expense" is included specifically as an item for which counties are entitled to reimbursement. "Engineering expense" must include the cost of the survey of the route of a new highway or that for the relocation of an old one. We come then to the conclusion that a county may have reimbursement for expense of surveying the route of a trunk highway but not for the cost of the right of way surveyed. Certainly no such anomalous result was intended.
My own opinion is that an old road, answering the calls for a trunk highway, is improved by relocation, the survey and acquisition of necessary right of way being but the initial step therein. I think also that where art. 16 established, to start with, merely a route or paper road, it is an improvement of that route or road to acquire the necessary right of way; that the acquisition of the latter is just as much improvement as grading or surfacing, for the cost of which it is conceded the counties get reimbursement.
The purpose is declared by art. 16 at the outset, and should control, that the state, and not the counties, is ultimately to bear the cost of location as well as construction and maintenance of the whole system. We defeat that purpose in proportion as we deny counties reimbursement for the cost of location, i. e. right of way.
The obvious aim of the reimbursement provisions, both in art. 16 and the legislation for its execution, was to enable and encourage counties to expedite the completion of the state highway system by undertaking and financing some of the work. If we deny them reimbursement for cost of right of way, I submit that we impose an unintended, illogical, and grossly unjust penalty for their performance of a state function which they were invited to perform under a promise of complete compensation. *Page 139 
The constitutional mandate that the state highway funds shall stand all the cost of constructing the new system, including the cost of location, is plain. It prevents my joining in the hyper-technical construction necessary to saddle a part of that cost on the taxpayers of those counties which have taken the state at its word and have done much to expedite state road construction. I cannot concur in a decision which gives such counties partial reimbursement in place of the full compensation which they were promised by both constitution and statute.